COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-05-193-CV



WESTERN RESEARCH & MANAGEMENT, LLC	APPELLANTS

AND COLBY L. HARLOW AND HARLOW

CAPITAL MANAGEMENT, LLC



V.



COLBY L. HARLOW AND HARLOW CAPITAL	APPELLEES

MANAGEMENT, LLC AND WESTERN

RESEARCH & MANAGEMENT, LLC



----------

FROM THE 348
TH
 DISTRICT 
COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the parties’ “Joint Motion To Dismiss Appeal And Cross Appeal.”  It is the court's opinion that the motion should be granted; therefore, we dismiss the appeal of Western Research & Management, LLC, and the cross appeal of Colby L. Harlow and Harlow Capital Management, LLC.  
See
 T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue.



PER CURIAM



PANEL F: HOLMAN, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED: October 13, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.